Brown, C. J.
Under section 3666 of the Revised Code : Although there may be some slight evidence in favor of the finding, the Court may grant a new trial, but on hearing the motion for a new trial, the Judge may exercise a sound discretion in granting or refusing it, where the verdict may be decidedly and strongly against the weight of evidence.
This section vests in the Judges of the Superior Courts a very enlarged discretion, in deciding upon applications for new trials. They may grant them where there is some slight evidence®to sustain the] finding; and they may refuse them where the verdict is decidedly and strongly against the weight of evidence. The Legislature has wisely vested this discretion in the Judge before whom the case is tried, who after carefully watching all the incidents of the trial, hearing the evidence as it is detailed on oath, and noticing the manner, tone, and countenance of the witness while on the stand, which cannot be transferred to paper and transmitted to the reviewing Court, is generally better able than we can be to form a correct conclusion. While the Supreme Court has the power to revise his decisions in this class of cases, it should be done cautiously and they should seldom be reversed unless some rule of law material to the rights of the parties has been violated.
In this case the evidence was very conflicting. The plaintiff gave one account of the transaction between the parties, and the defendant gave another; and on very material points they contradicted each other. In such case it was the province of the jury to decide between them. They have done so, and the presiding Judge has refused to set aside the verdict.
We are of opinion the Judge did not abuse the discretion vested in him in refusing a new trial, and as no ruling of the Court on the trial is complained of, we will not interfere. Judgment reversed.